Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,549,411. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see below. 
Application #16/738008
Patent 10549411
1. An apparatus, comprising: 
a casing comprising a hollow area; 
a magnet located inside the casing; 
an elastic material located inside the casing over the magnet; and 
a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position.  

1. An apparatus, comprising:
a casing comprising a hollow area;
a magnet located inside the casing;
an elastic material located inside the casing over the magnet;

a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position,
wherein the plurality of pegs are magnetic and the magnet and the plurality of pegs are configured such that magnetic attraction between the magnet and the plurality of pegs urge the plurality of pegs to not fall out of the casing.
2. The apparatus as recited in claim 1, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.
2. The apparatus as recited in claim 1, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.

3. The apparatus as recited in claim 1, further comprising a shaft which is attached to the casing.  

3. The apparatus as recited in claim 1, further comprising a shaft which is attached to the casing.

4. The apparatus as recited in claim 3, wherein the shaft is removably attached to the 2casing.  

4. The apparatus as recited in claim 3, wherein the shaft is removably attached to the casing.

5. The apparatus as recited in claim 3, wherein the shaft is permanently attached to the casing.  

5. The apparatus as recited in claim 3, wherein the shaft is permanently attached to the casing.

6. The apparatus as recited in claim 3, wherein the shaft is attached to a body.  

6. The apparatus as recited in claim 3, wherein the shaft is attached to a body.

7. The apparatus as recited in claim 6, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.  

7. The apparatus as recited in claim 6, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.

8. The apparatus as recited in claim 1, wherein the casing is circular.  

8. The apparatus as recited in claim 1, wherein the casing is circular.

9. The apparatus as recited in claim 1, wherein the casing is rectangular or square.  

9. The apparatus as recited in claim 1, wherein the casing is rectangular or square.

10. The apparatus as recited in claim 1, further comprising at least one additional magnet(s) on or in at least one side of the casing.  

10. The apparatus as recited in claim 1, further comprising at least one additional magnet(s) on or in at least one side of the casing.

12. The apparatus as recited in claim 1, further comprising a hollow area between the elastic material and the magnet.  

1. […]an elastic material located inside the casing over the magnet; a hollow area between the elastic material and the magnet.
13. An apparatus, comprising: 
a casing comprising a hollow area; 
an elastic material located inside the casing; and 
a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position, wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus.  

11. An apparatus, comprising:
a casing comprising a hollow area;
a magnet located inside the casing;
an elastic material located inside the casing over the magnet;
a hollow area between the elastic material and the magnet; and
a plurality of pegs located over the elastic material, the plurality of pegs each configured to individually move between a fully extended position and a depressed position;
wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus,
wherein the plurality of pegs are magnetic and the magnet and the plurality of pegs are configured such that magnetic attraction between the magnet and the plurality of pegs urge the plurality of pegs to not fall out of the casing.

14. The apparatus as recited in claim 13, further comprising a magnet located inside the casing under the elastic material.  
11. […]a magnet located inside the casing; an elastic material located inside the casing over the magnet
15. The apparatus as recited in claim 13, further comprising a shaft which is attached to the casing. 
12. The apparatus as recited in claim 11, further comprising a shaft which is attached to the casing.
16. The apparatus as recited in claim 15, wherein the shaft is removably attached to the casing.  
13. The apparatus as recited in claim 12, wherein the shaft is removably attached to the casing.
17. The apparatus as recited in claim 15, wherein the shaft is permanently attached to the casing.  
14. The apparatus as recited in claim 12, wherein the shaft is permanently attached to the casing.
18. The apparatus as recited in claim 13, wherein the shaft is attached to a body.  
15. The apparatus as recited in claim 12, wherein the shaft is attached to a body.
19. The apparatus as recited in claim 13, wherein the casing is circular.  
16. The apparatus as recited in claim 11, wherein the casing is circular.
20. The apparatus as recited in claim 13, wherein the casing is rectangular or square.
17. The apparatus as recited in claim 11, wherein the casing is rectangular or square.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahoney (US 3674070).
Regarding claim 13, Mahoney teaches an apparatus, comprising: 
a casing comprising a hollow area (cylindrically tubular housing 11, refer to Figure 1 and Figure 3); 
an elastic material (deformable cell 17, Figure 3) located inside the casing (cylindrically tubular housing 11); and 
a plurality of pegs (wires 15, Figure 1) located over the elastic material (deformable cell 17), the plurality of pegs each configured to individually move between a fully extended position and a depressed position (Column 2, lines 70-74 and Column 3, lines 4-7), 
wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus (Column 2, lines 47-51 and lines 70-74).
Regarding claim 15, Mahoney teaches the limitations as described in claim 13 and further teaches a shaft (shaft 18, Figure 3) which is attached to the casing (shaft 18 is attached to cylindrically tubular housing 11 by pin 19).
Regarding claim 16, Mahoney teaches the limitations as described in claim 15 and further teaches wherein the shaft is removably attached to the casing (refer to shank 39 and housing 33 illustrated in Figure 4 and described in Column 3, lines 25-32).
Regarding claim 17 Mahoney teaches the limitations as described in claim 15 and further teaches wherein the shaft is permanently attached to the casing (refer to system depicted in Figure 1 as well as Column 2, lines 41-44).
Regarding claim 18, Mahoney teaches the limitations described in claim 13 and further teaches wherein the shaft is attached to a body (shaft 18 is connected to handle 13 in Figure 3).
Regarding claim 19, Mahoney teaches the limitations described in claim 13 and further teaches wherein the casing is circular (refer to Figure 2 as well as Column 3, lines 48-50).
Regarding claim 20, Mahoney teaches the limitations described in claim 13 and further teaches wherein the casing is rectangular or square (refer to Figure 6 as well as Column 3, lines 48-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 3674070) in view of Denney (US 3698267).
Regarding claim 1, Mahoney teaches an apparatus comprising: 
a casing comprising a hollow area (cylindrically tubular housing 11, Figures 1 and 3); 
an elastic material (deformable cell 17, Figure 3) located inside the casing (cylindrically tubular housing 11, Figure 1 and 3); and 
a plurality of pegs (wires 15, Figure 1 and Figure 3) located over the elastic material (deformable cell 17, Figure 3), the plurality of pegs each configured to individually move between a fully extended position and a depressed position (Column 2, lines 70-74 and Column 3, lines 4-7).
However, Mahoney does not explicitly teach a magnet located inside the casing. In the same or similar field of endeavor, Denney teaches a magnet (permanent magnet 50) located inside the casing (housing 14, Figure 1).
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic detainment structure of Denney into the teachings of Mahoney, more specifically placing the magnet in between pin (19) and deformable cell (17) of the universal screwdriver disclosed by Mahoney.

Regarding claim 2, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the elastic material (deformable cell 17, Figure 3) is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus (Column 2, lines 47-51 and lines 70-74 explain the functional relationship between the wires (15) and the deformable cell (17)).
Regarding claim 3, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches a shaft (shaft 18, which is attached to the casing (shaft 18 is attached to cylindrically tubular housing 11, as depicted in Figures 1 and 3).
Regarding claim 4, all of the limitations recited in claim 3 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the shaft (shank 39, Figure 4) is removably attached to the casing (Refer to embodiment of Figure 4, as well as Column 3, lines 25-32).
Regarding claim 5, all of the limitations recited in claim 3 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the shaft (shaft 18, Figure 3) is permanently attached to the casing (cylindrically tubular housing 11, Figure 1; Column 2, lines 41-44).
Regarding claim 6, all of the limitations recited in claim 3 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the shaft (shaft 18, Figure 3) is attached to a body (handle 13, Figure 3).
Regarding claim 7, all of the limitations recited in claim 6 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the elastic material is structured to naturally push the plurality of pegs into the fully extended position when no external pressure is applied to the apparatus (Column 2, lines 47-51 and lines 70-74).
Regarding claim 8, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the casing is circular (housing 11, Figure 2; Column 3, lines 48-50).
Regarding claim 9, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the casing is rectangular or square (Figure 6; Column 3, lines 48-50).
Regarding claim 11, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. Modified Mahoney also teaches wherein the elastic material is directly contacting the magnet (wherein the combination statement of claim 1 indicates the location of the incorporated magnet, i.e. an additional repelling force, adjacent the deformable cell 17).
Regarding claim 12, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. However, Mahoney as currently modified by Denney does not explicitly teach a hollow area between the elastic material and the magnet. However, Denney teaches an additional configuration of having a space (20), magnet (50), and spring (182). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an additional space into the invention of modified Mahoney. This modification would provide additional room for the wires to move within, provided that the magnet and deformable cell of modified Mahoney will cause the invention to return to the original shape after use. This modification would be recognized as applying a known technique, i.e. alternate configurations of spaces, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 14, all of the limitations recited in claim 13 are rejected by Mahoney. However, Mahoney does not explicitly teach a magnet located inside the . In the same or similar field of endeavor, Denney teaches a magnet (permanent magnet 50) located inside the casing (housing 14, Figure 1).
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic detainment structure of Denney into the teachings of Mahoney, more specifically placing the magnet in between pin (19) and deformable cell (17) of the universal screwdriver disclosed by Mahoney.
One would be motivated to do so because the magnet (50) of Denney, located in the closed end (18) of housing (14), provides a biasing force for the fastener engaging elements when not is use (Column 4, lines 14-19). Denney further teaches that the magnet (50) may be incorporated in different types of configurations beneath plate 22, such as in combination with an elastic element (182, Figure 12) or within a space (20).  The deformable cell (17) of Mahoney is described as a cell whose shape surface qualities are altered under the influence of an applied force, i.e. analogous to the elastic elements or space of Denney. The magnet of Denney combined into the invention of Mahoney would provide a supplemental force when the device is not in use such that the wires are biased outwardly and the intermediate structure or space may return to the non-operating configuration. This modification would be recognized as applying a known technique, i.e. a magnet integrated into a tool holder, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US 3674070) in view of Denney (US 3698267), and in further view of Emperor Tooling Limited (WO 2016207709).
Regarding claim 10, all of the limitations recited in claim 1 are rejected in view of Mahoney as modified by Denney. However, modified Mahoney does not explicitly teach at least one additional magnet(s) on or in at least one side of the casing. In the same or similar field of endeavor, Emperor Tooling Limited substantially teaches at least one additional magnet(s) (see a plurality of magnetic items 7, 11; see page 5, paragraph 2; Figures 3, 10) on or in at least one side of the casing.
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an additional magnet as disclosed by Emperor Tooling Limited into modified Mahoney.
One would be motivated to do so because magnet (11) holds the magnetic plate inward and propagates the attraction to the magnetically adjusting pins (5) (1). The interactions between the magnet (11) and surrounding magnetically adjusting pins (5) (1) and magnet plate (7) create both attracting and repelling features that would function with spring-like durability.
This modification would be recognized as applying a known technique, i.e. additional magnets, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723